                 3:17-cr-30063-SEM-TSH # 84   Page 1 of 9
                                                                                 E-FILED
                                                     Thursday, 22 April, 2021 12:49:56 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )      Case No. 17-cr-30063
                                       )
JUSTIN STAAKE,                         )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Justin Staake’s pro se (d/e 75)

and amended motion for compassionate release (d/e 82) requesting

a reduction in his term of imprisonment pursuant to 18 U.S.C. §

3582(c)(1)(A). For the reasons set forth below, the motions are

DENIED.

                             I. BACKGROUND

     On November 20, 2018, Defendant pled guilty to Counts 1 and

2 of the Superseding Indictment. See Minute Entry dated

November 20, 2018. Counts 1 and 2 charged Defendant with

distributing 50 grams or more of actual methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A). See Superseding


                               Page 1 of 9
                3:17-cr-30063-SEM-TSH # 84   Page 2 of 9




Indictment, d/e 15. On November 1, 2019, Defendant was

sentenced to 180 months’ imprisonment on Counts 1 and 2 of the

Superseding Indictment to run concurrently and 10 years of

supervised release on both counts to run concurrently. See

Judgment, d/e 69.

     Defendant is currently incarcerated at FCI Pekin and has a

projected release date of June 25, 2030. As of April 21, 2021, the

Bureau of Prisons (BOP) reports that FCI Pekin currently has no

inmates and 12 staff members with active cases of COVID-19. See

COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed April 21, 2021).

     On March 19, 2021, Defendant filed a pro se motion for

compassionate release (d/e 75) pursuant to 18 U.S.C. §

3582(c)(1)(A). On April 12, 2021, following the appointment of

defense counsel to represent Defendant, an amended motion for

compassionate release (d/e 82) was filed. Defendant seeks

compassionate release based on his health conditions and the

COVID-19 pandemic.

     On April 14, 2021, the Government filed a response objecting

to Defendant’s motion for compassionate release. See d/e 83. The


                            Page 2 of 9
                 3:17-cr-30063-SEM-TSH # 84   Page 3 of 9




Government argues that Defendant is not entitled to compassionate

release because a reconsideration of the 18 U.S.C. §3553(a) factors

do not warrant a reduction.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion on the

inmate’s behalf or waiting 30 days from when the inmate’s request


                              Page 3 of 9
                 3:17-cr-30063-SEM-TSH # 84   Page 4 of 9




was received by the BOP, whichever is earlier. The statute now

provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Seventh Circuit has held that the exhaustion requirement

of 18 U.S.C. § 3582(c)(1)(A) “is a mandatory, claim-processing rule

and therefore must be enforced when properly invoked.” United

States v. Sanford, No. 20-2445, 2021 WL 236622, at *3 (7th Cir.

2021).

     In this case, Defendant submitted a request for compassionate

release to the warden of FCI Pekin on August 30, 2020. See d/e 82,



                             Page 4 of 9
                  3:17-cr-30063-SEM-TSH # 84   Page 5 of 9




p. 1. On September 1, 2020, Defendant’s request was denied. Id.;

d/e 75, p. 22. Further, the Government did not argue that

Defendant failed to exhaust his administrative remedies. See

Response, d/e 83. Therefore, the Court finds that Defendant has

met the exhaustion requirement found in 18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant is not entitled to a

reduction in his term of imprisonment.

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene, social distancing,

and isolation. Social distancing can be difficult for individuals

living in a prison.

     Defendant argues that the presence of the disease at his

facility warrants immediate release. While the Court recognizes

that COVID-19 has infected his current facility, FCI Pekin, the

COVID-19 pandemic alone does not constitute “extraordinary and

compelling reasons” warranting a reduction in his term of


                              Page 5 of 9
                 3:17-cr-30063-SEM-TSH # 84   Page 6 of 9




imprisonment. As of April 21, 2021, the facility currently has no

inmates and 12 staff members with COVID-19. Id. The facility has

had 757 inmates and 72 staff members recover from the disease.

Id. FCI Pekin is not experiencing a serious outbreak of COVID-19

at this time.

     Defendant also argues that if he contracts COVID-19, he will

be at a higher risk of contracting serious complications or death

due to his underlying health conditions. Defendant is a 33-year-old

male arguing that he suffers from migraines, high blood pressure,

anxiety, and depression and is obese and a former smoker. See

d/e 75, p. 1. The medical records show that Defendant has had

high blood pressure readings, but hypertension or high blood

pressure is not listed as a current condition, his late 2020 readings

were lower, and he is not taking high blood pressure medication.

See d/e 80, p. 44-45. The medical records also show that

Defendant is currently suffering from anxiety disorder, migraines,

gingival recession, gastro-esophageal reflex disease without

esophagitis, low back pain, neuralgia and neuritis, and “quarantine

– asymptomatic person in quarantine.” Id. at p. 65. Defendant was

diagnosed with COVID-19 on November 30, 2020, and he was


                             Page 6 of 9
                3:17-cr-30063-SEM-TSH # 84   Page 7 of 9




deemed recovered on December 14, 2020. Id. Defendant is also

obese as he is 253 pounds and 73 inches tall, which results in a

BMI of 33.4. Id. at 18, 90; Adult BMI Calculator, CDC,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/eng

lish_bmi_calculator/bmi_calculator.html (last accessed April 21,

2021).

     The CDC advises that being obese places Defendant at a

higher risk of serious illness or death if he contracts COVID-19.

People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-

conditions.html#MedicalConditionsAdults (last accessed April 21,

2021) (“Overweight (defined as a body mass index (BMI) > 25 kg/m2

but < 30 kg/m2), obesity (BMI ≥30 kg/m2 but < 40 kg/m2), or

severe obesity (BMI of ≥40 kg/m2), can make you more likely to get

severely ill from COVID-19. The risk of severe COVID-19 illness

increases sharply with elevated BMI.”). The Government concedes

that Defendant “has established that extraordinary and compelling

circumstance exist for this Court to consider the defendant’s

release.” See Response, d/e 83, p. 3.


                             Page 7 of 9
                3:17-cr-30063-SEM-TSH # 84   Page 8 of 9




     However, the Court must also reconsider the 3553(a) factors.

Defendant has over nine years remaining on his sentence as he has

a projected release date of June 25, 2030. While committing the

underlying offense, Defendant used cryptocurrency and the dark

web to purchase methamphetamine and recruit others to

participate in his distribution. Moreover, BOP classifies Defendant

as having a high risk of recidivism. Defendant proposes being

released to his parent’s residence. This is the same residence where

Defendant was living when he committed the underlying offenses.

The Court finds that the proposed release place is not acceptable

and that Defendant remains a danger to the community if released.

Based on a reconsideration of the 3553(a) factors and the nature

and circumstances of the offense, the Court finds that Defendant is

not entitled to compassionate release.

                         III. CONCLUSION

     For those reasons, Defendant Staake’s pro se motion (d/e 75)

and amended motion for compassionate release (d/e 82) are

DENIED.




                            Page 8 of 9
             3:17-cr-30063-SEM-TSH # 84   Page 9 of 9




ENTERED: April 21, 2021

                       s/ Sue E. Myerscough
                       SUE E. MYERSCOUGH
                       UNITED STATES DISTRICT JUDGE




                          Page 9 of 9
